Citation Nr: 0917167	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970 
during which time he was in Vietnam for about a year and 
earned the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  

Service connection has been granted for posttraumatic stress 
disorder (PTSD), for which a 70 percent rating is assigned; 
and for migraine headaches, for which a 30 percent rating is 
assigned. 

The Veteran and his wife provided testimony at the VARO 
before the undersigned Veterans Law Judge on Travel Board in 
January 2009; a transcript is of record.  [Tr.]  At that 
time, he raised the issues of entitlement to service 
connection for neuropathy involving at least his feet, and 
neurogenic bladder claimed as secondary to Agent Orange 
exposure; as well as entitlement to irritable bowel syndrome 
(IBS) claimed as secondary to migraine headaches; and 
depression and alcoholism, claimed as secondary to his PTSD.  
These issues are inextricably intertwined with the TDIU issue 
before the Board and must be addressed accordingly.  Tr. at 
8, 9.

For the issue of entitlement to a TDIU to be resolved, an 
opinion is needed as to whether service-connected 
disabilities, alone, do or do not render him unemployable.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).

At his hearing, the Veteran also testified that he was 
hospitalized in April 2006 for a suicide attempt at Florida 
Hospital South.  Tr. 19.  These pertinent records have not 
yet been obtained and associated with the claims file.      

Accordingly, the case is REMANDED for the following action:

1.   The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  Obtain the records from the Veteran's 
care at Florida Hospital South in 2006 for 
his suicide attempt.  If, after making 
reasonable efforts to obtain the 
identified records, the RO/AMC is unable 
to secure same, notify the veteran and (a) 
identify the specific records the RO/AMC 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO/AMC 
with respect to the claim. The veteran 
must then be given an opportunity to 
respond.  

3.  Undertake all appropriate action and 
adjudicate the claims for service 
connection for neuropathy, neurogenic 
bladder, irritable bowel syndrome claimed 
as secondary to migraine headaches, 
depression and alcoholism, claimed as 
secondary to his PTSD.  Advise the Veteran 
of his appeal rights as to those issues.  

4.  Obtain a medical opinion from an 
appropriate specialist as to whether the 
Veteran's service-connected disabilities 
prevent him from working.  

5.  After completing any other additional 
development deemed necessary regarding the 
TDIU issue on appeal, the RO/AMC should 
review this issue.  If the benefit remains 
denied, a supplemental statement of the 
case should be issued, to which the 
Veteran and his representative should be 
given reasonable opportunity to respond.  
The case should be returned to the Board 
for further appellate review of only such 
issue(s) that has been perfected on 
appeal.  The Veteran need do nothing 
further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


